         Case 1:17-cv-00589-LGS-RWL Document 651 Filed 08/25/21 Page 1 of 9


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
 MEDIDATA SOLUTIONS, INC. et al.,                             :
                                              Plaintiffs, :
                                                              :
                            -against-                         :    17 Civ. 589 (LGS)
                                                              :
 VEEVA SYSTEMS, INC.,                                         :   OPINION & ORDER
                                              Defendant. :
 ------------------------------------------------------------ X


LORNA G. SCHOFIELD, District Judge:

          Defendant Veeva Systems, Inc. (“Veeva”) moves in limine to preclude the expert report of

David Hall (the “Hall Report”) (“Veeva MIL 5”). Plaintiffs Medidata Solutions, Inc. and

MSDOL Europe Limited (collectively, “Medidata”) oppose and request leave to update the Hall

Report in response to the Opinion and Order on summary judgment (“Summary Judgment

Opinion”), which eliminated certain classes of trade secrets that Medidata did not sufficiently

describe. For the reasons set forth below, the motion is granted in part and denied in part.

I.        BACKGROUND

     Familiarity with the underlying allegations and procedural history is assumed. The Hall

Report defines three broad classes of trade secrets:

     •    The “product development” trade secrets, defined as those related to Medidata’s “clinical
          trial software solutions, including software architecture and design; product readiness
          status, development timelines, and roadmaps; functionality requirements; unannounced
          product features; the comparative strengths and weaknesses or limitations of the features,
          functionality and implementation of Medidata’s software solutions; Medidata’s plans,
          projects and product mock-ups designed to implement new features and functionalities;
          platform integration; and platform design concepts and planned changes to its platform
          design.”

     •    The “sales and marketing” trade secrets, defined as those “related to sales, marketing and
          customer-specific information, including Medidata’s client solutions footprint, pipeline of
          opportunities, and individual pricing proposals.”

     •    The “business plans and strategies” trade secrets, defined as those “including go-to-
          market plans and strategies, business analysis and planning, sales quotas by customer and
       Case 1:17-cv-00589-LGS-RWL Document 651 Filed 08/25/21 Page 2 of 9


        by salesperson, and cross-functional plans and organization-wide strategies.”

Medidata’s alleged trade secrets were also vaguely defined on summary judgment, falling into

sixteen, rather than three, broad categories. Relying on Medidata’s own descriptions of its trade

secrets from discovery, the Summary Judgment Opinion concluded that six of those categories

lacked adequate specificity for a jury to ascertain what Medidata claimed to be protected. For the

other ten classes of trade secrets, the Summary Judgment Opinion limited Medidata to specific

items, as set forth in Appendix A to that opinion.

        The Hall Report sets forth four opinions, none of which apportion specific damage

amounts to misappropriation of specific trade secrets, or even to the above classes of trade

secrets:

   •    Opinion 1 estimates the extent of Veeva’s unjust enrichment by ascertaining the costs
        Medidata incurred to develop its EDC and CTMS products, using entries from a software
        development tracking database.

   •    Opinion 2 estimates Veeva’s profits resulting from the alleged misappropriation, which
        are subject to disgorgement. It notes the amount of profit that Veeva generated as of the
        date of the report and estimates that Veeva will generate approximately fifty times that
        amount in profits through 2029.

   •    Opinion 3 estimates Medidata’s lost profits.

   •    Opinion 4 (1) estimates the reasonable royalty Veeva would have paid to Medidata for all
        of the trade secrets, using projected sales through 2029 and (2) estimates a lump-sum
        royalty Veeva would have paid Medidata, based on Opinion 1’s determination of Veeva’s
        costs saved through misappropriation of all of the alleged trade secrets.

Opinions 2-4 rely on the “head start” opinion of Medidata’s technical expert, Jim Davies (the

“Davies Report”), which estimated the time Veeva allegedly saved in developing its EDC and

CTMS products by using Medidata’s trade secrets. That opinion compared Veeva’s development

timelines to those of similar products, including Medidata’s, and suggested that the difference in

product development times was attributable to Veeva’s access to information that Medidata

                                                 2
      Case 1:17-cv-00589-LGS-RWL Document 651 Filed 08/25/21 Page 3 of 9


regarded as proprietary and confidential.

       Veeva’s MIL 5 seeks to exclude the Hall Report. Medidata opposes Veeva MIL 5 and

also seeks, by separate letter, leave to update the Hall Report to (1) use the “same methodology”

in light of the Summary Judgment Opinion and (2) provide new estimates based on Veeva

financial data generated since the Hall Report was submitted.

II.    STANDARD

       Under the Defend Trade Secrets Act (“DTSA”) and New York law, a party may only

recover for misappropriation of existing trade secrets -- and thus may not recover for trade secrets

no longer at issue in a case. See 18 U.S.C. § 1836(b)(1); E.J. Brooks Co. v. Cambridge Sec.

Seals, 105 N.E.3d 301, 310 (N.Y. 2018).

       Federal Rule of Evidence 702 governs the admissibility of expert testimony. District

courts play a “‘gatekeeping’ function” under Rule 702 and are “charged with ‘the task of ensuring

that an expert’s testimony both rests on a reliable foundation and is relevant to the task at hand.’”

In re Mirena IUS Levonorgestrel-Related Prods. Liab. Litig. (No. II), 982 F.3d 113, 122-23 (2d

Cir. 2020) (quoting Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 597 (1993)). A Rule

702 inquiry focuses on three issues, including as pertinent here, whether “the expert’s testimony

(as to a particular matter) will assist the trier of fact.” Nimely v. City of N.Y., 414 F.3d 381, 397

(2d Cir. 2005) (internal quotation marks and citations omitted); accord In re Namenda Indirect

Purchaser Antitrust Litig., No. 15 Civ. 6549, 2021 WL 509988, at *6 (S.D.N.Y. Feb. 11, 2021).

       Federal Rule of Civil Procedure 26(e)(2) requires expert testimony to be supplemented

“by the time the party’s pretrial disclosures under Rule 26(a)(3) are due.” Federal Rule of Civil

Procedure 37(c) permits a district court to sanction a party for failure to supplement an earlier

disclosure. “The imposition of sanctions under Rule 37 lies within the broad discretion of the

                                                   3
         Case 1:17-cv-00589-LGS-RWL Document 651 Filed 08/25/21 Page 4 of 9


trial court,” but “preclusion of evidence pursuant to Rule 37(c)[] is a drastic remedy and should

be exercised with discretion and caution.” Cajero Torres v. Sushi Sushi Holdings Inc., No. 19

Civ. 2532, 2021 WL 2158017, at *3 (S.D.N.Y. May 27, 2021) (internal quotation marks and

alterations omitted).

III.      DISCUSSION

       A. Medidata’s Development Costs in Opinions 1 and 4

          Veeva seeks to exclude the entirety of Opinion 1, noting that Medidata cannot recover for

eliminated trade secrets but that the Hall Report’s “all or nothing” approach to damages fails to

apportion specific amounts to specific trade secrets. Veeva likewise seeks to exclude the portion

of Opinion 4 that estimates a lump-sum royalty based on the amount of unjust enrichment

calculated in Opinion 1.

          The parties do not dispute that Opinion 1 of the Hall Report includes alleged damages for

eliminated categories of trade secrets for which Medidata cannot recover. As this “all or nothing

approach” is plainly not helpful to the trier of fact, Opinion 1 cannot be admitted in its current

form. Amendment of Opinion 1, rather than exclusion, is proper, as courts permit expert reports

to be modified to conform to court orders in the lead-up to trial. See, e.g., McPartlan-Hurson v.

Westchester Cmty. Coll., No. 13 Civ. 2467, 2018 WL 5801057, at *4 (S.D.N.Y. Nov. 5, 2018)

(permitting amended expert report following elimination of one claim).

          In response, Veeva argues that Medidata is past the Rule 26(e)(3) deadline to supplement

the Hall Report, that Medidata had ample opportunity during expert discovery to ascertain and

specify Medidata’s development costs for each of the specified trade secrets and that any

modification would prejudice Veeva by requiring additional discovery and motion practice.

Veeva asserts that such conduct is sanctionable under Rule 37(c). Throughout discovery,

                                                  4
      Case 1:17-cv-00589-LGS-RWL Document 651 Filed 08/25/21 Page 5 of 9


Medidata refrained from cleanly specifying its trade secrets in a manner that would promote the

efficient resolution of this case and conserve the resources of the parties and the Court. That

practice is far from laudable but does not justify the prejudice to Medidata that would result from

excluding all damages evidence for the trade secrets that survived summary judgment. Nor does

it justify the “drastic remedy” of a Rule 37 sanction, given that the prejudice to Veeva is low --

trial is months away, and expert discovery may be reopened for the limited purpose of addressing

any revised report. Torres, 2021 WL 2158017, at *3. Nevertheless, since the additional

discovery appears to be the product of deliberate litigation gamesmanship, and to mitigate the

prejudice to Veeva, it is appropriate to charge Medidata with a portion of the incremental cost of

discovery, namely the cost of Veeva’s preparing any supplemental or revised expert reports in

response to a revised Hall Report, and the reasonable attorneys’ fees of one lawyer occasioned by

that supplemental report and related discovery.

       Any modification to Opinion 1 must be of sufficient granularity that the jury can

reasonably connect Medidata’s proposed damages to specific categories of misappropriated trade

secrets. The revised Opinion 1 must, for each of the ten classes of trade secrets identified in

Appendix A to the Summary Judgment Opinion, apply the same methodology as the current

Opinion 1 to estimate Medidata’s development costs in connection with (1) the CTMS products

and (2) the EDC products. The lump-sum royalty determination of Opinion 4 shall also be

modified accordingly.

   B. Reliance on the Davies Report’s Head Start Estimate in Opinions 2, 3 and 4

       Veeva claims that, like the Hall Report, the Davies Report assumed that all of the alleged

trade secrets were misappropriated, and thus that Davies’ estimate of Veeva’s head start is too

high, leading Hall’s estimates in Opinions 2 through 4 likewise to be too high. An opinion and

                                                  5
      Case 1:17-cv-00589-LGS-RWL Document 651 Filed 08/25/21 Page 6 of 9


order excluding Davies Report’s head start opinion due to lack of a reliable methodology for

quantifying Veeva’s head start will issue separately. The estimates in Opinions 2 through 4 that

are based on the Davies Report’s “head start” analysis are accordingly excluded.

   C. Estimates of Veeva’s Future Profits in Opinions 2 and 4

       Veeva also claims that Opinions 2 (disgorgement of Veeva’s profits gained through unjust

enrichment) and 4 (payment of reasonable royalties) seek an impermissible remedy, to the extent

they rely on estimates of Veeva’s future sales and profits. The DTSA permits recovery for

“actual loss” caused by trade secret misappropriation, 18 U.S.C. § 1836(b)(3)(B)(i)(I), “any

unjust enrichment caused by the misappropriation of the trade secret that is not addressed in

computing damages for actual loss,” 18 U.S.C. § 1836(b)(3)(B)(i)(II), and “in lieu of damages

measured by any other methods, damages . . . measured by imposition of liability for a

reasonable royalty for the misappropriator’s unauthorized disclosure or use of the trade secret,”

18 U.S.C. § 1836(3)(B)(ii).

           1. Future Unjust Enrichment in Opinion 2

       Unjust enrichment is typically an issue of state law, and “the elements of unjust

enrichment are similar in every state.” Allianz Glob. Invs. Gmbh v. Bank of Am. Corp., No. 18

Civ. 10364, 2021 WL 3192814, at *8 n.5 (S.D.N.Y. July 28, 2021). “The essence of an unjust

enrichment claim is that one party has received money or a benefit at the expense of another.”

Chevron Corp. v. Donziger, 871 F. Supp. 2d 229, 259 (S.D.N.Y. 2012) (alterations omitted,

emphasis in original) (quoting Kaye v. Grossman, 202 F.3d 611, 616 (2d Cir. 2000)). Permitting

Medidata to recover for Veeva’s hypothetical future profits under an unjust enrichment theory

would contravene this well-established definition.

       In response, Medidata cites a variety of non-binding precedent, while also noting that the

                                                 6
      Case 1:17-cv-00589-LGS-RWL Document 651 Filed 08/25/21 Page 7 of 9


DTSA permits recovery for “any” unjust enrichment. That the DTSA permits recovery for any

unjust enrichment is beside the point because unjust enrichment requires a benefit already

conferred. Medidata does not provide, and the Court has not ascertained, any binding authority

stating that the definition of “unjust enrichment” in the DTSA differs from the common law

definition. The portions of Opinion 2 relating to Veeva’s hypothetical future profits are excluded.

           2. Royalties From Future Sales in Opinion 4

       In trade secret cases, “[a]n infringer’s projected sales are often used as a basis for a

reasonable royalty when the projections would have been available at the time of the hypothetical

negotiation [between parties].” LinkCo, Inc. v. Fujitsu Ltd., 232 F. Supp. 2d 182, 188-89

(S.D.N.Y. 2002). “In contrast, post-negotiation sales projections are an after-the-fact assessment

that the negotiating parties could not have considered. These estimates do not reflect the

parties[’] perceived value of the trade secret during the negotiation. Therefore, sales projections

are only relevant in a reasonable royalty calculation when they are available before the time of

the misappropriation and would have been considered by the parties.” Id. at 89.

       The next question is what sales to which a reasonable royalty may be applied are

presentable to the jury. While “the case law on this issue reflects a high level of confusion and

inconsistency,” the key “is what the parties would have believed to be the reasonable value of the

alleged trade secret at the time it was stolen.” Id. (persuasively reasoning that projected sales

could be used to determine recoverable amount if they were known prior to the alleged

misappropriation, because those projections would have governed the parties’ negotiations). The

Hall Report relies on post-hoc projections of Veeva’s sales of the EDC and CTMS products

through 2029, and the parties offer no evidence that these projections were available to the parties

at the time of a hypothetical royalty negotiation, either for use in determining a reasonable royalty

                                                  7
      Case 1:17-cv-00589-LGS-RWL Document 651 Filed 08/25/21 Page 8 of 9


rate or for determining to which sales that royalty would be applied. Consequently, the portions

of Opinion 4 relating to hypothetical royalties on Veeva’s projected future sales are excluded.

       In response, Medidata claims that the relevant language of the DTSA, 18 U.S.C. §

1836(b)(3)(B)(ii), is not time-limited, but simply refers to “a reasonable royalty for the

misappropriator’s unauthorized disclosure or use of the trade secret.” This argument is

unconvincing. First, the DTSA does not define reasonable royalty and is silent on whether future

sales are included in the reasonable royalty analysis, while at least one court in this District has

(1) persuasively reasoned that post-negotiation sales projections are of little use and (2) hesitated

to present to the jury post-hoc determinations of actual sales -- much less hypothetical future

sales. LinkCo., 232 F. Supp. 2d at 189-90; see also Victor G. Reiling Assocs. v. Fisher-Price,

Inc., No. 3: Civ. 222, 2006 WL 1102754, at *2 (D. Conn. Apr. 25, 2006) (holding that reasonable

royalties for trade secret misappropriation are compensatory damages designed to remedy any

proved misappropriation that has already occurred). Second, reading Section (B)(ii) to preclude

recovery for projected future sales is consistent with the other relief provision of the DTSA

governing royalties, 18 U.S.C. § 1836(b)(3)(A), which governs injunctive relief for DTSA

violations. Sub-section (A)(iii) states that, “in exceptional circumstances that render an

injunction inequitable,” a court may issue a specific injunction “that conditions future use of the

trade secret upon payment of a reasonable royalty for no longer than the period of time for which

such use could have been prohibited.” Permitting royalties on any future sales pursuant to

Section (B)(ii) would void this specific carve-out for injunctive relief, which permits royalties on

future sales only in “exceptional circumstances” that render normal injunctive relief barring

future use of a trade secret unavailable. Medidata offers no exceptional circumstances that would

justify a royalty payment on future sales in lieu of standard injunctive relief.

                                                  8
       Case 1:17-cv-00589-LGS-RWL Document 651 Filed 08/25/21 Page 9 of 9


IV.     CONCLUSION

        For the reasons stated above, Veeva’s request to limit the Hall Report by excluding future

profit calculations from Opinions 2 and 4 is GRANTED. The portions of the Hall Report

estimating damages based on the Davies Report’s head start opinion are excluded. Veeva MIL 5

is otherwise DENIED. Medidata’s request to supplement the Hall Report is GRANTED. Any

revised Hall Report shall comply with the directives of this Opinion and Order. Medidata shall

pay Veeva the cost of Veeva’s obtaining any supplemental responsive report, and the reasonable

attorneys’ fees of one lawyer occasioned by the supplemental reports and related discovery. By

September 8, 2021, the parties shall meet and confer and file a proposed plan regarding (1)

submission of a revised Hall Report, (2) any responsive report by Veeva, as well as discovery or

motion practice in connection with these revised or supplemental reports and (3) the payment of

Veeva’s costs and fees as set forth above.

        The Clerk of Court is respectfully directed to close the motions at Docket Nos. 430 and

625.

Dated: August 25, 2021
       New York, New York




                                                 9
